Title: To James Madison from Daniel Carroll, 4 October 1789
From: Carroll, Daniel
To: Madison, James


Dear sr,
Ph[iladelphi]a Ocr. 4. 89
It is more to comply with my promise, than to give you any information that I take up my pen. Col. Grayson will probably inform you what has pass’d between him & Morriss, who has given him notice that on the meeting of Congress he shall immediately take up the Bill only postpond—this Idea may possibly be thrown out here to brake his fall in this business—it appears to Col. Grayson & myself that it wou’d be prudent during the recess to have some papers publishd on the question respg. the permanent Seat of Congress—it is probable the adverse party will be at work—think of this. Let me hear from you. Yrs with esteem & regard
Danl Carroll
